Title: John Adams to Abigail Adams, 8 December 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 8 1796
          
          Inclosed are Some Signal Accomplishments of Prophecies.
          Be cool and discreet in your Communications of them.
          No Such Person as Jasper Dwight is known to either of the Senators of Vermont. The Signature is thought to be fictitious.
          I have no Letter from you later than the Sunday after my Departure.
          Major Butler has indeed resign’d.
          They kept back Paines Letter Several Weeks, presuming no doubt that it would not promote their Election. It appeared for the first, this morning.
          I think, of all Paines Productions it is the weakest and at the Sametime the most malicious.— The Man appears to me to be mad—not drunk— He has the Vanity of the Lunatick who believed himself to be Jupiter the Father of Gods & Men.
          There is a Dr Edwards here—a Relation of Mr Burr & Pierpoint Edwards who has lately return’d from Paris.— Perhaps he may be the Pensilvanian of whom you read.
          I can Say nothing of Election. I have recd to Day the Votes of New Jersey but know not for whom they are, as they are under Seal.
          I am
          
            J. A.
          
          
            The Feelings of Friendship excite a Curiosity to know how McKean will vote. By that I shall guess how Gov. Adams would have voted.
            But I have Seen Friendships of S. Quincy Jona Sewall, Daniel Leonard—Gen. Brattle—Treasurer Grey and fifty others go away like a vapour before political Winds—and a constant Succession of Others go the same Way from that time to this, that I cannot depend upon any Judgment I can form from any Feelings of my own. No private Friendship would induce me to Spare a wrong Political Character. But McKean & Adams can never believe the Lies that are told. If they could vote against me it must be because they think I should not be Supple enough to the French.— I have known the Time when both of them would have been as Stiff as myself.
            I feel myself in a very happy temper of Mind— Perfectly willing to be released from the Post of Danger but determined if call’d to it, to brave it, if its horrors were ten times thicker than they are. I have but few Years of Life left and they cannot be better bestowed, than

upon that Independence of my Country in Defence of which that Life has ever been in Jeopardy.
          
        